“

s

\

Case '2:19-cv-14394-RLR Document 1-4 Entered on FLSD Docket 10/16/2019 Page 1 of 6

NEW/ Mar 90
LOT RENTAL AGREEMENT S
FOR ,
PARK PLACE

77H
THIS LOT_RENTAL AGRFEMENT, made and entered into on this '7 day
or Nolenfie?2016 by and between PARK PLACE COMMUNITY, LLC, a Delaware limited

liability campany d/b/a PARK PLACE, heremafter referred to as LANDLORD, and
Wepred ¢ eAlaa Cece. ___ , heroinaffer refsrred to us TENANT(S).

 

ee
?

WITNESSETH: That in consideration of the fot rental amount, covenants and agreements
to be kept and performed by Tenant hereunder, Landlord demises to Tenant and Tenant teases from
Landlord the premises, as hereinafter defined, subject to the terms and conditions as hereinafter set

forth.

1. It is specifically understood and agreed by and between the partics hereto that this is
a bona fide offer to lease for a specified term. The prospectus (and its exhibits) for PARK PLACE
with an identification sumber of PRMZC00986-P2 , and an approval date of, dune 2, 2011 .
ts incarporated herein hy reference.

2. Landlord-hereby leasen w Tenant for installation thereon of Tenant's mobile home
as a private residence that certain property ("the Premises”) described as:

STREET ADDRESS: (993 &. Akeviw Dt
LOT #::_ {993 .

tg be occupied solcly as a private dwelling by Tenant and Tenant's family members, consisting of
{2} panon fn no event shall the total number of occupants exceed that permitted by this
'grcernent, Rules and Regulations of the Park, ar applicable laws.
All Tonamis must mevt the age requirements in accordance with the Park Ruics and
Regulations. Any Resident whe violutes this rulo will bo subject to eviction pursunnt to Section
723.061. Florida Statutes.

3. The verm of this lot renut agreement shall be for a period of i month: l S ways,
commencing che (7 day of NOUaMBEE. and terminating on the_5|*' day
of DEC. 2015 . This Agrecment is automatically renewable each year, except that either the
Landlord or Tenant can terminate this agreement, upon writen notice at least ninety (90) days prior
to the expiration of the anqual rental term, which date is December 3! of each year.

All payments are to be made to the Landlord on or before the fifth day of each and every
month in advance, without demand, at the park office. Ifany monthly installment due hereunder is
not paid within five (5) days from duc date a late charge of five (5%) of the baso rent shall be paid
by Tenants to Landlord. All charges of collection of any installment, including attomey's fees and

4

Case #: 2:17-cv-14056-RLR

Defendant Exhibit 3
Case 2:19-cv-14394-RLR Document 1-4 Entered on FLSD Docket 10/16/2019 Page 2 of 6

costs, in addition to sutd late charge. shall be paid by Penant to Landlord. All rental payments are
payable to: Park Place.

4. Tenants Financial Obligations. Upon expirauion, Landlord may increasc the loi rental
amount upon ninety (90) days written notice and pursuant to the terms of Section 723.037, Florida
Statutes.

Lot Rental Amount

A. Base Rent
go

}. The base rent for your lot 1s 5171 -_ por month." *Currant rate paid plus any increase m 20%-

2, Asccurity deposit of$ WA ___ shallbe paid upon application for tenancy burin any
event prior fo occupancy.

3. Storm drainage, lawn cutting, and waste disposal arc included in the base ront as
disclosed in the prospectus.

4. Water, sewage disposal, clectrcity, cabic television. telephone service, garbage
disposal (landfill fee), and other lawn maintenance are not included in the base rent as disclosed in
the prospectus.

B. Special Use Fees

Special usu fees that individual mobile home owners, residents, or applicants are presently
responsible for:

l, Entrance Fee - $NA . for the placement of a new mobile home in the Park.

2, Late Charge - $.5%"____., if any portion of the fot rental amount is not paid by the

Sth at the month, and $ N/A___ | for each additional day the lot rental amauni if past due. ‘af base rent

3. Remrned Check Charge - $_30.00__.

4. Guest Foo ~$ 60.00____ per month per person. This fee will be assessed only if your
guest's visit exceeds thirty (30) days, per year. or fifiecn (15) days consecutively.

5. Lawn Mainvenance -- $50.00__per month on an annual basis or § 30.00 per

hour charge, plus materials, with e minimum of one hour, for mowing and trimming shrubs, edging,
watering or ferdlizing, on cach occasion that the Park is required to maintain an owner's lot when
the mobile home owner or tenant fuits to properly maintain same, after three (3) days written notice.
This fee will be assessed in accordance with and-as described in the Rules and Regulations attached

heretw. c
2 ‘nt Kz c
yeh ge
a

A,
Case 2:19-cv-14394-RLR Document 1-4 Entered on FLSD Docket 10/16/2019 Page 3 of 6

‘

=n

0, Lot Maintenance -- $.50.00_ per service, plus casts.

Cc. Government and Utility Charges

The mobile home owner will be responsible for puymeat of those costs charged to the Park
owner by state or local government or utility companies. Section 723.031(5)(c), Florida Statutes
(1986). Certain government and utility charges may be assessed mare often than annually and will
be assessed to the mabile home owner on a pro rata basis. The pro rata share will be determined by
dividing the number uf mobile home spaces leased by a resident by the rotal number of occupied
mobile hume spaces in the Park. However, the Park Owner reserves the right to recoup those costs
in the form of fuvure reat increases.

Please be advised, thal the Park Owner will pass-through to the homeowner the impact fees
Jor the transfer of the water and wastewater utility system as disclosed in Section VI! of the
prospectus. The impact fee wil! be assessed and collected by the Park Owner at the time of the saie
of your mobile home. The prospective purchaser should be advised of this charge. Please also be
advised that the current amount of the impact fee impused by the County for hookup to their utility
system is disulosed below, however, this fee may be increased by the County at their sole discretion.
The full amount of the impact fee will be due to the Patk Owner at the time of sale.

Current inypact fee by Indian River County $ PA yp .

DB. Pass-through Charre's

The mobile home owners will, be responsible for payment of pass-through charges. Tho
definition of pass-through charges is set forth in the prospectus in the section prescribing the manter
of lol rental amount increases. The charges may be assessed more often than annually and will be
assessed to the mobile home owner on a pro rata basis, m accordance with Section 723.003 (9),
Florida statutes (1986). The pro rata share will be determined by dividing the number of mobile
home spuces leused by a resident by the total number of leased mobile home spaces in the Park.
Those items defined herein as pass-through charges may be passed on to the resident more often than
annunily, however, the Pack Owner sesorves the right te recoup pass-through charges in the form of
future lot rental amount increases ar other charges rather than as pass-through.

E. — Pass-on Charges

The mobile home owners mill be responsible for payment of pass-on charges. The definition
of pass-on charges is set forth in the prospectus in the section prescribing the manner of lot rental
amount increases. The charges may be assessed more oftcn than annually and will be assessed to the
mobile home owner on a pro rata basis. The pro rata share will be determined by dividing the
number at’ mobile home spaces leased by a residem by the total number of leased mobile home
spaces in the Park. Those items defined herein as pass-on charges may be passed on to the resident
more olten than annually, however, the Park Owner reserves the right to recoup pass-on charges in
the form of Riture lat rental amount increases or other charges rather than as pass-ons. Presently,

3 A — x 4¢F
ms
Case 2:19-cv- -
19-cv-14394-RLR Document 1-4 Entered on FLSD Docket 10/16/2019 Page 4 of 6

there are pass-on charges tor garbage disposal (landiill feo}, water and wastewater surcharge. and
ad valorem property taxcs.

The current garbage disposal {tandfilt fee) 1s g_ NIA
‘The current water and wastewater surcharge sS NA.

The current ad valorem proporty taxes is$_ TBO". ~Tax notices are received in Octeber and January

 

F. Assessments

Anoual assessments may be imposed in addition fo the base rent, based on increased costs
to the Park Owner as se. forth in the section on increases in lot rental amount in the prospects. The
annual assesxment will be imposed fora. limited time period; ax set forth in tho notice of assessment.
The notice of annual assessment will be delivered 90 days prior to the effective date of the
assegsment. To the extent a particular increase in cost is used as a basis for the imposition of an
annual assessment, that cost will not be used as a factor for detcemining increases in lot rental
amount for the persod during which the assessment is to be imposed.

G. Generally

‘The cost of all services not provided by the Park and required by the resident are solely the
resident's responsibility.

The dollar amounts set above represcnt only the amounts charged for each rental category
un the Delivery Date. As disclosod in the Prospectus, such amounts arc subject to increase.

Whenever “0” appears above a blank for ihe amount charged for any renta) category

described above. it means that charges for that rental category arc not imposed by the Owner on the
Delivery Date. The amount of those charges may be increased as described in the Prospectus.

5. The sucurity deposit held by Landlord for Tenant's faithiul porformance of this Lot
Rental Agreement and agaisist any damage caused to Landlord's property by Tenant, his family and
guests. Lundiord is not obliged to apply the deposit on rents or other charges in arrears or on
damages for Tenant's failure to perform this Lot Rental Agreement. However, Landlord may so apply
the security at its option. and its Tight to possession of the premises or additional damages for
nonpaymento! Tot rental amount or for any other reason shall, not in any, event be affected by reason
of the tact that it halds this security. The security deposit, less any damages applied toward payment
of arrearage or damages a8 herein provided. shall be returned to the Tenant within fifteen days when
this Lor Rental Agreement is properly terminated, after the Tenant has vacated the premises and
delivered possession to Landlord. If Landlord repossusses the premises because of Tenant's default
or breach, it may apply all or any portion of the deposit to reduce any damages suffered and may
retain the remainder to apply on such damayes a8 may be suffered thereafter by reason of the default
or breach. The amount retained shall not constitute liquidated damages, it being agreed that
Case 2:19-cv-14394-RLR Document 1-4 Entered on FLSD Docket 10/16/2019 Page 5 of 6

»

~.

Landlord's romedies are cumulative and Landlord may pursue such other remedies or damages of
logal action as may be required to folly compensa Landlord for the damages incurred. This Lot
Rontal Agreement is of no effect until Landlord receives said security deposit.

6, In the event af holding over by Tenant subsequent to the expiration or ather
termination ot this Lot Rental Agreement and without regard to Landlord's acquiescence or canscnt,
Tenant shall pay as liquidated damuges a monthly rent equal to the monthly base rent payable during
the periad of the holdover, including any increases, Additionally, during such holding over the
Landlord's acquiescence. and without any cxpress agrecment of the parties, the Tenant shall he
vonsidered a Tenant at sufferance which tevancy shall be terminated pursuant to Section 723.061,

FS. There shall be nu renewal of this Lot Rental Agreement by operation of the law. This liquidatod
damages provision in nu way vitintes the Landlord's right to recovery for damages the Park.

7. The services provided by the Park which are included in the base rent are stonn
drainage, lawn cutting, and waste disposal. Tenant ugrees tn pay for all water, sewage disposal, yas,
light, cable television, heat, electricity, garbage dispozal (land{ill fec), other lawn maintenance,
telephone and all other services except such services as may be hereinafter specifically provided for
the Tenant.

x. ‘fhe Tenant agrees to abide by all Rules and Regulations of the Landlord which are
deemed incorporated in this Lot Renta} Agreoment by reference and agrees that violation thereof
shall be grounds for eviction from the purk. The parties hereto agree that said Rules and Regplations
as trom Lime to ume amended arc covenants and provisions of this Lat Rental Agrecmont and arc
reasonable and avcessary for the proper and efficient opevation of the park and for the health, sofety
and welfare of the residents of the park.

9, RESALE OF MOBILE HOMES - See Rules and Regulations.

10, EVICTION - See Rules and Regulations.

U. {Tf Tenant shall fail to pay lor rental amount or any other charge or assessment
spceified horcin at the tite and manuer stated, or fai) to keep and perform any of the other conditions
or agreements of this Lot Rental Agreement, including compliance with the park's current Rules and
Regulutians, Landlord may, at its eption, tenninatc thir Lat Rental Agreement and all rights of the

Tenant bereunder upon written natice from Landlord. If the Tenant fails to voluntarily vacate the
premises after termination, Landlord may bring an action for possession in the appropriate court and
Tenant agrees to pay al] casts, expenses and reasonable attomeys fees which shail be incurred or
expended by Landlord.

12, Ifthe Tenant's mobile home ur any part thercof shall at any time be dastroyed or so
damaged by fire or other elenien.s as to be unfit for occupancy or use by the Tenant, and the Tenant
fails or is unable to make said premises or gaid home fit for occupancy or use within thirty (30) days
thereafter, the Landlord shal) consider the Lot Rental Agreement to be abandoned and the Tenam
will be obligated 1a remove the derelict from the pad.
.

,Case 2:19-cv-14394-RLR Document 1-4 Entered on FLSD Docket 10/16/2019 Page 6 of 6

13. Tenant agroes that all personal property brought into the park shall be at the risk af
the ‘Tenant only and that the Landlord shall aot be liable for theft thereof or any damage therein
vecasioned trom any acts of co-tonants, or other accupants of said park or any other person.

14. ‘Tenant agrees, at its awn expense, lo promptly comply with all requirements of any
legally constiuned public authority made necessary by reason of Tenant's accupancy of said park.

15. Tonantagrees that this Lat Rental Agreement shail be subject and subordinate to any
loan deed or loan deeds and/or mortgages now on sald park and to all advances already made, or
which may be hereafter made, on account of said loan deeds and/or mortgages to the full exrent of
all debts and charges sccured thereby and to any renewals or extensions of any part thereof and to
any loan decds and/or mortgages which the owner of suid park may hereafter, at any time, alect to
place on seid park, and Tenant agrees upon request w hereafter execute any paper Or papers which

‘the Counsel for Landlord may deem necvssury accomplish that end and, in defuult of Tenant so

doing, that Landlord is berchy empowered to execute such puper or papers in the name of the Tenant,
and as the act and deed of the Tenam, and this authority is hereby declared to be coupled with an
interest and not revocable. In the event of a foreclosure pursuant lo any such loan deed and/or
mortgages, Tenant agrecs to atiom to the purchascr pursuant to any foreclosure sales, and, at the
option of such purchaser Tenant shall thercaiter remain bound pursuant to the terms of this Lot
Rental Agecament as if a new and identicat Lot Rental Agreement between such purchaser, as
Landlord, and Tenant, had been entered into fur the remainder of the term thereof.

16, Time ts of the essence of this agreement.
17. Landlord's address for receipt of notices 1s set forth in the Prospectus.

Any notice by Landlord to Tenant shail be mailed or delivered to Tenant at Tenant's address
or jast known address and by Cortified Mail. Return Reovipt Requested when required by Florida

Stanute.

18. The rights of Landlord contamed herein are cumulative, and failure of Landlord to
exureise amy right shall nut operate to forfoh any other rights of Landlord. No wniver by Landlord
or any condition oc covenant shall be deemed ta constitute or imply a further waiver of any other

conditions or covenants.

19, ‘Tenant may nor sublet the domised premises or rent his mobile home without the
express weitten approval of the Landlord, Approval shall not be unreasonably withheld. Further, this
agreement shall be binding upon and inure to the henefit of the successors and assigns of the parties
hereto, except as provided berein. Residents who sell their mobile homes cannot guarantee
prospective purchasets a site in the park. Tenant shall provide Landlord with written notice of
Tenant's intent to sell his home. A prospective purchaser shall be roquired to submit an application
prior to purchaging @ mobile home in the Park. All new residents must mect the age requirements
and standards of the Park, and will be screaned thoroughly. Approved purchasers will be allowed
to sxyume the remainder of the annual rentat term. until December 31, as provided horein.

4

,
Jp
